Exhibit 10.5

BAKER HUGHES INCORPORATED

ANNUAL INCENTIVE COMPENSATION PLAN

(Amendment and Restatement

Adopted by the Board of

Directors on January 23, 2014)



--------------------------------------------------------------------------------

BAKER HUGHES INCORPORATED

ANNUAL INCENTIVE COMPENSATION PLAN

(Amendment and Restatement

Adopted by the Board of

Directors on January 23, 2014)

WITNESSETH:

WHEREAS, effective October 1, 1994, Baker Hughes Incorporated (the “Company”)
previously adopted the Baker Hughes Incorporated 1995 Employee Annual Incentive
Compensation Plan (the “Plan”) for the benefit of certain employees of the
Company and affiliates of the Company;

WHEREAS, the Plan is a bonus program exempt from coverage under the Employee
Retirement Income Security Act of 1974, as amended pursuant to Department of
Labor regulation section 2510.3-2(c); and

WHEREAS, the Company desires to amend and restate the Plan on behalf of itself
and on behalf of the other adopting entities;

NOW THEREFORE, the Plan is hereby amended and restated in its entirety as
follows, effective as of January 1, 2014 except insofar as a later effective
date is expressly specified.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I DEFINITIONS AND CONSTRUCTION

     1        1.01       Definitions      1        1.02       Number and Gender
     8        1.03       Headings      8   

ARTICLE II PARTICIPATION

     9        2.01       Eligibility      9        2.02       Participation     
9        2.03       Partial Plan Year Participation      9        2.04      
Termination of Approval      9   

ARTICLE III AWARD OPPORTUNITIES AND PERFORMANCE GOALS

     10        3.01      

Award Opportunities

     10        3.02      

Performance Goals

     10        3.03      

Time of Establishment of Award Opportunities and Performance Goals

     10        3.04      

Adjustment of Performance Goals

     11        3.05      

Individual Award Cap

     11   

ARTICLE IV FINAL AWARD DETERMINATIONS

     11        4.01      

Final Award Determinations

     11        4.02      

Separation From Service Due to Death, Disability, or Retirement or Involuntary
Termination of Employment

     11        4.03      

Employment Transfers

     11        4.04      

Disposition of Business

     12        4.05      

Separation From Service for Other Reasons

     12   

ARTICLE V PAYMENT OF BENEFITS

     12        5.01      

Time of Payment of Final Award

     12        5.02      

Form of Payment of Benefits

     12        5.03      

Unclaimed Benefits

     12        5.04      

Statutory Benefits

     13        5.05      

Payment to Alternate Payee Under Domestic Relations Order

     13   

ARTICLE VI FORFEITURE OF BENEFITS

     13   

ARTICLE VII DEATH

     13   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      7.01   

Payment of Amounts

     13       7.02   

Designation of Beneficiaries

     13   

ARTICLE VIII CHANGE IN CONTROL

     14       8.01   

General

     14       8.02   

CIC Committee

     14       8.03   

Change in Control During a Performance Period

     14       8.04   

Termination of Employment Prior to Change in Control or Following Certain
Changes in Control

     14       8.05   

Payment of Expected Value Awards and Tax-Gross Up for Delayed Payment

     14       8.06   

Forfeiture Restrictions

     15   

ARTICLE IX ADMINISTRATION OF THE PLAN

     15       9.01   

Resignation and Removal

     15       9.02   

Records and Procedures

     15       9.03   

Self-Interest of Plan Administrator

     15       9.04   

Compensation and Bonding

     15       9.05   

Plan Administrator Powers and Duties

     16       9.06   

Reliance on Documents, Instruments, etc

     16       9.07   

Claims Review Procedures; Claims Appeals Procedures

     16       9.08   

Company to Supply Information

     18       9.09   

Indemnity

     18   

ARTICLE X PARTICIPATION IN THE PLAN BY AFFILIATES

     18       10.01   

Adoption Procedure

     18       10.02   

No Joint Venture Implied

     19   

ARTICLE XI MISCELLANEOUS

     19       11.01   

Plan Not Contract of Employment

     19       11.02   

Funding

     20       11.03   

Alienation of Interest Forbidden

     20       11.04   

Withholding

     20       11.05   

Amendment and Termination

     20       11.06   

Severability

     20   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      11.07   

Arbitration

     20       11.08   

Compliance With Section 409A

     21       11.09   

Governing Law

     21       11.10   

Recoupment in Certain Situations.

     21   

 

-iii-



--------------------------------------------------------------------------------

BAKER HUGHES INCORPORATED

ANNUAL INCENTIVE COMPENSATION PLAN

(Amendment and Restatement

Adopted by the Board of Directors

on January 23, 2014)

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.01 Definitions. The words and phrases defined in this Article shall have the
meaning set out in the definitions below unless the context in which the word or
phrase appears reasonably requires a broader, narrower or different meaning.
These definitions shall apply solely for purposes of this Plan.

“Affiliate” means any entity which is a member of the same controlled group of
corporations (within the meaning of section 414(b) of the Code) or which is a
trade or business (whether or not incorporated) which is under common control
(within the meaning of section 414(c) of the Code), or which is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) with
Baker Hughes.

“Award Opportunity” has the meaning specified in Section 3.01 of the Plan.

“Baker Hughes” means Baker Hughes Incorporated, a Delaware corporation.

“Baker Value Added” and “BVA” mean, with respect to a Performance Period, the
amount calculated under the following formula:

[[(a) + (b) + (c)] x (1 – (d))] – (e)

where (a) is the Profit Before Tax of the Company for the Performance Period,
(b) is the interest expense of the Company for the Performance Period, (c) is
the non-compete amortization expense of the Company for the Performance Period,
(d) is the Tax Rate for the Performance Period and (e) is the Capital Charge
determined for the Company for the Performance Period. For this purpose,
“Average Adjusted Net Capital Employed” means the sum of the Monthly Adjusted
Net Capital Employed during the Performance Period divided by 12; “Capital
Charge” means Average Adjusted Net Capital Employed multiplied by the Cost of
Capital; “Company” means Baker Hughes and all of its Affiliates in which Baker
Hughes directly or indirectly has a capital investment, or one or more business
units of Baker Hughes and its Affiliates, as specified in the written Award
Opportunities; “Cost of Capital” means the weighted average after-tax cost of
debt and cost of equity for the Company for the Performance Period; “Cost of
Revenues” means the cost of products sold and the cost of providing services,
including personnel costs, repair and maintenance costs, freight/custom,
depreciation, and other costs (e.g., commission and royalty) directly relating
to the sale or service provided; “Monthly Adjusted Net Capital Employed” means
the capital employed by the Company during a month of the Performance Period
plus accumulated goodwill and non-compete amortization plus the value of
significant operating leases; “Operating Expenses” means costs incurred in
non-manufacturing areas to

 

- 1 -



--------------------------------------------------------------------------------

provide products and services to customers (e.g., finance and administrative
support) during the Performance Period; “Profit Before Tax” means the revenues
of the Company for the Performance Period minus the Cost of Revenues of the
Company for the Performance Period minus the Operating Expenses of the Company
for the Performance Period minus net interest expense of the Company for the
Performance Period; and “Tax Rate” means the effective tax rate for the Company
determined in a manner consistent with Baker Hughes tax policies and practices
in effect on the date hereof.

“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
the term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

“Beneficiary” means the person or persons who are eligible to receive a
Participant’s benefits payable under the Plan upon his death in accordance with
the procedures specified in Section 7.02.

“Board” means the Board of Directors of Baker Hughes.

“Cause” means (i) the willful and continued failure by the Participant to
substantially perform the Participant’s duties with the Company (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Participant by the Committee, which demand specifically identifies the
manner in which the Committee believes that the Participant has not
substantially performed the Participant’s duties, or (ii) the willful engaging
by the Participant in conduct which is demonstrably and materially injurious to
Baker Hughes or any of the Affiliates, monetarily or otherwise. For purposes of
clauses (i) and (ii) of this definition, (A) no act, or failure to act, on the
Participant’s part shall be deemed “willful” if done, or omitted to be done, by
the Participant in good faith and with reasonable belief that the act, or
failure to act, was in the best interest of the Company and (B) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Committee by clear and convincing evidence that Cause exists. The Committee’s
determination regarding the existence of Cause shall be conclusive and binding
upon all parties.

“Change in Control” means the occurrence of any of the following events:

(a) the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board;

(b) the consummation of a Merger of Baker Hughes or an Affiliate with another
Entity, unless the individuals and Entities who were the Beneficial Owners of
the Voting Securities of Baker Hughes outstanding immediately prior to such
Merger own, directly or indirectly, at least 50 percent of the combined voting
power of the Voting Securities of any of Baker Hughes, the surviving Entity or
the parent of the surviving Entity outstanding immediately after such Merger;

(c) any Person, other than a Specified Owner, becomes a Beneficial Owner,
directly or indirectly, of securities of Baker Hughes representing 30 percent or
more of the combined voting power of Baker Hughes’ then outstanding Voting
Securities;

 

- 2 -



--------------------------------------------------------------------------------

(d) a sale, transfer, lease or other disposition of all or substantially all of
Baker Hughes’ Assets is consummated (an “Asset Sale”), unless:

(1) the individuals and Entities who were the Beneficial Owners of the Voting
Securities of Baker Hughes immediately prior to such Asset Sale own, directly or
indirectly, 50 percent or more of the combined voting power of the Voting
Securities of the Entity that acquires such Assets in such Asset Sale or its
parent immediately after such Asset Sale in substantially the same proportions
as their ownership of Baker Hughes’ Voting Securities immediately prior to such
Asset Sale; or

(2) the individuals who comprise the Board immediately prior to such Asset Sale
constitute a majority of the board of directors or other governing body of
either the Entity that acquired such Assets in such Asset Sale or its parent (or
a majority plus one member where such board or other governing body is comprised
of an odd number of directors); or

(e) The stockholders of Baker Hughes approve a plan of complete liquidation or
dissolution of Baker Hughes.

“CIC Committee” means (i) the individuals (not fewer than three in number) who,
on the date six months before a Change in Control or a Potential Change in
Control, constitute the Committee, plus (ii) in the event that fewer than three
individuals are available from the group specified in clause (i) above for any
reason, such individuals as may be appointed by the individual or individuals so
available (including for this purpose any individual or individuals previously
so appointed under this clause (ii)); provided, however, that the maximum number
of individuals constituting the CIC Committee shall not exceed six.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board.

“Company” means Baker Hughes and any Affiliate that adopts the Plan pursuant to
the provisions of Article X.

“Continuous Service” means a Participant’s service for the Company and
Affiliates commencing on his most recent date of hire by the Company or an
Affiliate and ending on the date of the complete severance of the Participant’s
employment relationship with the Company or an Affiliate without a
contemporaneous transfer to the employ of the Company or any Affiliate. For this
purpose, a Participant will not be treated as having a new date of hire if he is
directly transferred from the employ of the Company or an Affiliate to the
employ of an Affiliate or the Company.

“Covered Employee” has the meaning ascribed to that term in Section 162(m).

“Disability” means the inability of a Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Plan Administrator’s
determination regarding the existence of Disability shall be conclusive and
binding upon all parties.

 

- 3 -



--------------------------------------------------------------------------------

“Domestic Relations Order” has the meaning ascribed to that term in section
414(p) of the Code.

“Entity” means any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act.

“Final Award” means the actual award that may be paid for a Plan Year to a
Participant, if it is not forfeited pursuant to Article VI, as determined by the
Committee.

“Good Reason” for termination by the Participant of his employment means the
occurrence (without the Participant’s express written consent) after any Change
in Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of Section 8.04 (treating all references to “Change in
Control” in paragraphs (a) through (f) below as references to a “Potential
Change in Control”), of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (a), (e), (f) or (g) below, such act or failure to act is
corrected prior to the effective date of the Participant’s termination for Good
Reason:

(a) the assignment to the Participant of any duties or responsibilities which
are substantially diminished as compared to the Participant’s duties and
responsibilities immediately prior to the Change in Control;

(b) a reduction by the Company in the Participant’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time,
except for across-the-board salary reductions similarly affecting all
individuals having a similar level of authority and responsibility with the
Company and all individuals having a similar level of authority and
responsibility with any Person in control of the Company;

(c) the relocation of the Participant’s principal place of employment to a
location outside of a 50-mile radius from the Participant’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Participant to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations immediately prior to the Change in Control;

(d) the failure by the Company to pay to the Participant any portion of the
Participant’s current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all individuals having a similar level
of authority and responsibility with the Company and all individuals having a
similar level of authority and responsibility with any Person in control of the
Company, or to pay to the Participant any portion of an installment of deferred
compensation under any deferred compensation program of the Company, within
seven days of the date such compensation is due;

 

- 4 -



--------------------------------------------------------------------------------

(e) the failure by the Company to continue in effect any compensation plan in
which the Participant participates immediately prior to the Change in Control
which is material to the Participant’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Participant’s participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount or timing
of payment of benefits provided and the level of the Participant’s participation
relative to other Baker Hughes Participants, as existed immediately prior to the
Change in Control;

(f) the failure by the Company to continue to provide the Participant with
benefits substantially similar to those enjoyed by the Participant under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Participant was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all individuals having a similar level of authority and responsibility with the
Company and all individuals having a similar level of authority and
responsibility with any Person in control of the Company), the taking of any
other action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive the Participant of any material fringe benefit
or perquisite enjoyed by the Participant at the time of the Change in Control,
or the failure by the Company to provide the Participant with the number of paid
vacation days to which the Participant is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect immediately prior to the time of the Change in Control; or

(g) if the Participant is party to an individual employment, severance or other
similar agreement with the Company, any purported termination of the
Participant’s employment which is not effected pursuant to the notice of
termination or other procedures specified therein.

The Participant shall have the right to terminate his employment for Good Reason
even if he becomes incapacitated due to physical or mental illness. The
Participant’s continued employment shall not constitute consent to, or a waiver
of any rights with respect to, any act or failure to act constituting Good
Reason hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Participant that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Committee by clear and convincing evidence
that Good Reason does not exist. The Committee’s determination regarding the
existence of Good Reason shall be conclusive and binding upon all parties.

 

- 5 -



--------------------------------------------------------------------------------

“Incumbent Director” means –

(a) a member of the Board on January 25, 2006 or

(b) an individual-

(1) who becomes a member of the Board after January 25, 2006;

(2) whose appointment or election by the Board or nomination for election by
Baker Hughes’ stockholders is approved or recommended by a vote of at least
two-thirds of the then serving Incumbent Directors (as defined herein); and

(3) whose initial assumption of service on the Board is not in connection with
an actual or threatened election contest.

“Involuntary Termination of Employment” means a Participant’s Separation From
Service as a result of either the elimination of his job or a reduction in
force. A Participant whose employment is terminated by the Company for Cause
shall not be treated as having incurred an “Involuntary Termination of
Employment”.

“Key Employee” means a key employee of Baker Hughes or an Affiliate who, in the
opinion of the Chief Executive Officer of Baker Hughes, is in a position to
significantly contribute to the growth and profitability of Baker Hughes and the
Affiliates.

“Merger” means a merger, consolidation or similar transaction.

“OA Level” means the over achievement level of performance applicable to the
Award.

“Participant” means an individual who is or was a Key Employee who has been
granted an Award Opportunity or who has unpaid Accounts.

“Payment Date” has the meaning ascribed to that term in Section 5.01.

“Performance Goals” means one or more of the criteria described in Section 3.02
on which the performance goals applicable to an Award Opportunity are based.

“Performance Period” means the 12-month period to which the Performance Goals
apply. A Performance Period shall coincide with a Plan Year.

“Person” shall have the meaning ascribed to the term in section 3(a)(9) of the
Exchange Act and used in sections 13(d) and 14(d) thereof, including a “group”
as defined in section 13(d) thereof, except that the term shall not include
(a) Baker Hughes or any of the Affiliates, (b) a trustee or other fiduciary
holding Baker Hughes securities under an employee benefit plan of Baker Hughes
or any of the Affiliates, (c) an underwriter temporarily holding securities
pursuant to an offering of those securities or (d) a corporation owned, directly
or indirectly, by the stockholders of Baker Hughes in substantially the same
proportions as their ownership of stock of Baker Hughes.

“Plan” means the Baker Hughes Incorporated Annual Incentive Compensation Plan,
as amended from time to time.

 

- 6 -



--------------------------------------------------------------------------------

“Plan Administrator” means Baker Hughes, acting through its delegates. Such
delegates shall include the Administrative Committee, and any individual Plan
Administrator appointed by the Board with respect to the employee benefit plans
of Baker Hughes and its Affiliates, each of which shall have the duties and
responsibilities assigned to it from time to time by the Board. As used in the
Plan, the term “Plan Administrator” shall refer to the applicable delegate of
Baker Hughes as determined pursuant to the actions of the Board.

“Plan Year” means the twelve-consecutive month period commencing January 1 of
each year.

“Potential Change in Control” means the occurrence of any of the following
events:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(b) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of Baker Hughes representing 15 percent or more of either the then
outstanding shares of common stock of Baker Hughes’ or the combined voting power
of Baker Hughes’ then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from Baker
Hughes or the Affiliates); or

(d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

“Profit After Tax” means revenues minus cost of revenues (the cost of products
sold and the cost of providing services, including personnel costs, repair and
maintenance costs, freight/custom, depreciation, and other costs (e.g.,
commission and royalty) directly relating to the sale or service provided) minus
operating expenses (costs incurred in non-manufacturing areas to provide
products and services to customers (e.g., finance and administrative support))
minus net interest expense minus income taxes.

“Retirement” means a Participant’s Separation From Service when he has attained
at least 55 years of age and has at least ten Years of Service. A Participant
whose employment is terminated by the Company for Cause shall not be treated as
having incurred a “Retirement”.

“Section 162(m)” means section 162(m) of the Code and the Department of Treasury
rules and regulations issued thereunder.

“Section 409A” means section 409A of the Code and the Department of Treasury
rules and regulations issued thereunder.

“Separation From Service” has the meaning ascribed to that term in Section 409A.

“Specified Employee” means a person who is, as of the date of the person’s
Separation From Service, a “specified employee” within the meaning of
Section 409A, taking into account the elections made and procedures established
in resolutions adopted by the Administrative Committee of Baker Hughes.

 

- 7 -



--------------------------------------------------------------------------------

“Specified Owner” means any of the following:

(a) Baker Hughes;

(b) an Affiliate of Baker Hughes;

(c) an employee benefit plan (or related trust) sponsored or maintained by Baker
Hughes or any Affiliate of Baker Hughes;

(d) a Person that becomes a Beneficial Owner of Baker Hughes’ outstanding Voting
Securities representing 30 percent or more of the combined voting power of Baker
Hughes’ then outstanding Voting Securities as a result of the acquisition of
securities directly from Baker Hughes and/or its Affiliates; or

(e) a Person that becomes a Beneficial Owner of Baker Hughes’ outstanding Voting
Securities representing 30 percent or more of the combined voting power of Baker
Hughes’ then outstanding Voting Securities as a result of a Merger if the
individuals and Entities who were the Beneficial Owners of the Voting Securities
of Baker Hughes outstanding immediately prior to such Merger own, directly or
indirectly, at least 50 percent of the combined voting power of the Voting
Securities of any of Baker Hughes, the surviving Entity or the parent of the
surviving Entity outstanding immediately after such Merger in substantially the
same proportions as their ownership of the Voting Securities of Baker Hughes
outstanding immediately prior to such Merger.

“Supplemental Retirement Plan” means the Baker Hughes Incorporated Supplemental
Retirement Plan.

“Voting Securities” means the outstanding securities entitled to vote generally
in the election of directors or other governing body.

“Year of Service” means 365 days of Continuous Service.

1.02 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

1.03 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.01 Eligibility. Eligibility for participation in the Plan shall be limited to
those Key Employees who, by the nature and scope of their position, contribute
to the overall results or success of the Companies.

2.02 Participation. Participation in the Plan shall be determined annually based
upon the recommendation of the Chief Executive Officer of Baker Hughes and the
approval of the Committee. Employees approved for participation shall be
notified in writing of their selection, and of their Performance Goals and
related Award Opportunities, as soon after approval as is practicable.

2.03 Partial Plan Year Participation. The Committee may, upon recommendation of
the Chief Executive Officer of Baker Hughes, allow an individual who becomes
eligible after the beginning of a Plan Year to participate in the Plan for that
Plan Year. In such a case, the Participant’s Final Award shall normally be
reduced, in accordance with procedures established by the Committee, to reflect
the fact that the Participant has not been eligible to participate in the Plan
for the entire Plan Year. Until the Committee specifies otherwise, such
procedures shall be as follows: Normally, the reduction shall be effected by
taking into account the Participant’s compensation (within the meaning of his
Award Opportunity) for only the portion of the Plan Year in which he is eligible
to participate in the Plan; provided, however, that if the Participant has an
Award Opportunity that is based upon annualized compensation determined as of a
particular date, his Final Award shall be prorated based upon the number of full
months of participation. Notwithstanding the foregoing, the Committee may, based
upon the recommendation of the Chief Executive Officer of Baker Hughes,
authorize an unreduced Final Award. Unless the Chief Executive Officer of Baker
Hughes or the Committee specifically determines otherwise, an individual who
becomes a Key Employee on or after October 1 of a Plan Year shall not be
eligible to participate in the Plan for such Plan Year.

2.04 Termination of Approval. The Committee may withdraw its approval for
participation in the Plan for a Participant at any time. In the event of such
withdrawal, the individual concerned shall cease to be a Participant as of the
date designated by the Committee and he shall be notified of such withdrawal as
soon as practicable following such action. Further, such individual shall cease
to have any right to a Final Award for the Plan Year in which such withdrawal is
effective; provided, however, that the Committee may, in its sole discretion,
authorize a prorated award based on the number of full months of participation
prior to the effective date of such withdrawal. Notwithstanding the foregoing,
the Committee may not withdraw its approval for participation in the Plan during
the pendency of a Potential Change in Control and for a period of six months
after the cessation thereof.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE III

AWARD OPPORTUNITIES AND

PERFORMANCE GOALS

3.01 Award Opportunities. The Committee shall establish, in writing, over
achievement, expected value, and entry value incentive award levels (the “Award
Opportunities”) for each Participant who is eligible to participate in the Plan
for the Performance Period. The established Award Opportunities may vary in
relation to the responsibility level of the Participant. Except in the case of a
Covered Employee, if a Participant changes job levels or salary grades during
the Plan Year, the Award Opportunities may be adjusted by the Committee, in its
sole discretion, to reflect the amount of time at each job level and/or in each
salary grade.

3.02 Performance Goals. The Committee shall establish, in writing, Performance
Goals for each Participant for a Plan Year. A Performance Goal may be based on
one or more business criteria that apply to the Participant, one or more
business units of Baker Hughes and the Affiliates, or Baker Hughes and the
Affiliates as a whole, with reference to one or more of the following: earnings
per share, total shareholder return, cash return on capitalization, increased
revenue, revenue ratios, net income, stock price, market share, return on
equity, return on assets, return on capital, return on capital compared to cost
of capital, return on capital employed, return on invested capital, shareholder
value, net cash flow, operating income, earnings before interest and taxes, cash
flow, cash flow from operations, cost reductions, cost ratios, Profit After Tax
and Baker Value Added. Performance Goals may also be based on performance
relative to a peer group of companies. Unless otherwise stated, a Performance
Goal need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). All items of gain, loss, or expense for the Performance
Period, and such other items utilized in measuring the achievement of
Performance Goals for the Performance Period, determined to be extraordinary,
unusual in nature, infrequent in occurrence, related to the acquisition or
disposal of a business, or related to a change in accounting principle, all as
determined in accordance with standards established by Opinion No. 30 of the
Accounting Principles Board (APB Opinion No. 30), other applicable accounting
rules, or consistent with Baker Hughes policies and practices for measuring the
achievement of Performance Goals on the date the Committee establishes the
Performance Goals may be included or excluded in calculating whether a
Performance Goal has been achieved. In the case of a Participant other than a
Participant who is or during the Performance Period may become a Covered
Employee, nonfinancial objectives may also be included in a Participant’s
Performance Goals but may not represent more than 25 percent of the
Participant’s expected value Award Opportunity. No Participant who is a Covered
Employee, or who the Committee expects may become a Covered Employee during the
next three Plan Years, may have any portion of his Final Award based on
nonfinancial, subjective Performance Goals.

3.03 Time of Establishment of Award Opportunities and Performance Goals.
Performance Goals and Award Opportunities for a Participant for a Plan Year must
be established by the Committee prior to the earlier to occur of (a) 90 days
after the commencement of the period of service to which the Performance Goal
relates or (b) the lapse of 25 percent of the period of service, and in any
event while the outcome is substantially uncertain.

 

- 10 -



--------------------------------------------------------------------------------

3.04 Adjustment of Performance Goals. The Committee shall have the right to
adjust the Performance Goals (either up or down) during the Plan Year if it
determines that external changes or other unanticipated business conditions have
materially affected the fairness of the goals and unduly influenced the ability
to meet them. Notwithstanding the foregoing, no such adjustment shall be made
with respect to an individual who is a Covered Employee to the extent the same
is considered an upward discretionary increase in the amount of the Final Award
for such individual (within the meaning of Section 162(m)).

3.05 Individual Award Cap. Effective for Final Awards earned for Performance
Periods commencing on and after January 1, 2006, the maximum annual Final Award
any individual may receive under the Plan is $4,000,000.

ARTICLE IV

FINAL AWARD DETERMINATIONS

4.01 Final Award Determinations. As soon as practicable after the end of each
Plan Year, Final Awards shall be computed for each Participant as determined by
the Committee. The Committee shall certify in writing the extent to which the
Performance Goals established pursuant to Section 3.02 and any other material
terms of an award were in fact satisfied.

In determining the Final Award, the Committee, in its sole discretion, may
increase or decrease calculated amounts to reflect factors regarding performance
during the Plan Year which were not, in the sole opinion of the Committee,
appropriately reflected in the Final Award calculation. Notwithstanding the
foregoing, the Final Award to an individual who is a Covered Employee will not
be subject to upward discretionary adjustment by the Committee. Downward
discretionary adjustment for Covered Employees will be permitted.

4.02 Separation From Service Due to Death, Disability, or Retirement or
Involuntary Termination of Employment. If a Participant incurs a Separation From
Service by reason of death, Disability or Retirement, or he incurs an
Involuntary Termination of Employment, the Final Award, determined in accordance
with Section 4.01, shall be reduced so that it reflects only participation prior
to the Separation From Service. This reduction shall be determined in a manner
consistent with Section 2.03.

4.03 Employment Transfers. If a Participant transfers from one division to
another division within Baker Hughes and the Affiliates, the Final Award for the
Participant’s services performed for each division will be reduced in accordance
with procedures established by the Committee. Normally, the reduction shall be
effected by taking into account the Participant’s compensation (within the
meaning of his Award Opportunity) for only the portion of the Plan Year in which
he performed services for the applicable division. However, if the Participant
has an Award Opportunity that is based upon annualized compensation determined
as of a particular date, his Final Award shall normally be prorated based upon
the number of full months of participation during which he performed services
for the applicable division. The Final Award will be determined as soon as
practicable after the end of the Plan Year and will be based upon the financial
results at the close of the Plan Year. The Final Award will be paid at the same
time the other Final Awards for the applicable division are paid. If a
Participant is eligible for a Final Award in his new position with a different
division, the Final Award for services performed for the new division will be
based upon the Award Opportunities established by the Committee based upon the
recommendation of the Chief Executive Officer of Baker Hughes.

 

- 11 -



--------------------------------------------------------------------------------

4.04 Disposition of Business. If the Participant’s employer or division is
disposed of during the Plan Year and such disposition does not qualify as a
Change in Control, payment of the Participant’s Final Award shall be determined
in accordance with the following alternatives:

(a) If the acquirer offers employment to the Participant and assumes the
obligations under the Plan, either directly or indirectly, and the Participant
accepts such offer of employment, the Participant’s Final Award will not be
forfeited but the Company shall not be obligated to pay the Final Award and such
obligation shall be that of the acquiring party in accordance with the Final
Award parameters.

(b) If the acquirer does not assume the obligations under the Plan, whether or
not the Participant is offered and accepts employment, then the Participant’s
Final Award will not be forfeited and the Participant will receive a prorated
Final Award for the portion of the Plan Year that the Participant was employed
by the Company prior to the date of the consummation of the sale of the Company
or division, to be paid at the same time other Final Awards are paid under the
Plan. The computation shall be made on the basis of the number of whole months
rounded to the nearest whole month of the Plan Year that the Participant was in
active service with the Company.

(c) If the acquirer offers employment to the Participant and assumes the
obligations under the Plan, either directly or indirectly, and the Participant
rejects such employment, the Participant shall forfeit his Final Award for the
Performance Period then in progress pursuant to Section 4.05.

4.05 Separation From Service for Other Reasons. Except as specified in Article X
or Section 4.04, if a Participant incurs a Separation From Service for any
reason other than Retirement, Disability, Involuntary Termination of Employment
or death, all of the Participant’s rights to any unpaid Final Award shall be
forfeited.

ARTICLE V

PAYMENT OF BENEFITS

5.01 Time of Payment of Final Award. Except as specified in Article VIII, a
Participant’s Final Award, to the extent not forfeited pursuant to Article VI,
shall be paid to him on March 15 following the Performance Period (the “Payment
Date”). Notwithstanding the foregoing, to the extent that a Participant has
elected to defer payment of his Final Award under the Supplemental Retirement
Plan, such portion of his Final Award shall not be paid earlier than the
deferral date selected under the Supplemental Retirement Plan.

5.02 Form of Payment of Benefits. All benefit payments shall be made in cash.

5.03 Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant or former Participant, if the Plan Administrator is unable, after
reasonable efforts, to locate the Participant, the former Participant or the
beneficiary to whom such benefit is payable, upon the Plan Administrator’s
determination thereof, such benefit shall be forfeited to the Company.

 

- 12 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if subsequent to any such forfeiture the
Participant, the former Participant or beneficiary to whom such benefit is
payable makes a valid claim for such benefit, such forfeited benefit (without
any adjustment for earnings or loss) shall be restored to the Plan by the
Company and paid in accordance with the Plan.

5.04 Statutory Benefits. If any benefit obligations are required to be paid
under the Plan to a Participant or former Participant in conjunction with
severance of employment under the laws of the country where the Participant or
former Participant is employed or under federal, state or local law, the
benefits paid to a Participant or former Participant pursuant to the provisions
of the Plan will be deemed to be in satisfaction of any statutorily required
benefit obligations.

5.05 Payment to Alternate Payee Under Domestic Relations Order. Plan benefits
that are awarded to an Alternate Payee in a Domestic Relations Order shall be
paid to the Alternate Payee at the time and in the form directed in the Domestic
Relations Order. The Domestic Relations Order may provide for an immediate lump
sum payment to an Alternate Payee. A Domestic Relations Order may not otherwise
provide for a time or form of payment that is not permitted under the Plan. A
Domestic Relations Order will be disregarded to the extent it awards an
Alternate Payee benefits in excess of the applicable Participant’s or former
Participant’s Account balance under the Plan.

ARTICLE VI

FORFEITURE OF BENEFITS

Except as specified in Section 4.04 or Article VIII, if a Participant incurs a
Separation From Service for any reason other than Retirement, death, Disability
or Involuntary Termination of Employment before the time a payment to him is to
be made under Article V, he shall forfeit the payment and all amounts then
deemed credited to his Accounts.

ARTICLE VII

DEATH

7.01 Payment of Amounts. In the event of a death of a Participant prior to the
Payment Date of a Final Award, the Participant’s Final Award will be paid to the
Participant’s Beneficiary on the Payment Date.

7.02 Designation of Beneficiaries.

The beneficiary or beneficiaries who shall receive payment of a Participant’s
benefit in the event of his death shall be as follows:

(i) If a Participant or former Participant leaves a surviving spouse, his
benefit shall be paid to such surviving spouse; or

(ii) If a Participant or former Participant leaves no surviving spouse, his
benefit shall be paid to such Participant’s or former Participant’s executor or
administrator, or to his heirs at law if there is no administration of such
Participant’s or former Participant’s estate.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE VIII

CHANGE IN CONTROL

8.01 General. The provisions of this Article VIII shall apply and supersede any
contrary provisions of the Plan in the event of a Change in Control.

8.02 CIC Committee. If a Change in Control or Potential Change in Control
occurs, all references in the Plan to “Committee” shall at that point be deemed
to be references to the CIC Committee.

8.03 Change in Control During a Performance Period. Notwithstanding any
provision of the Plan to the contrary, upon the occurrence of a Change in
Control during a Performance Period, (i) Final Awards for the Performance Period
shall be computed for each Participant pursuant to Section 4.01 (assuming for
this purpose that the Performance Goals established pursuant to Section 3.02
herein have been achieved to the extent required to earn the expected value
Award Opportunity), and (ii) the Company shall pay to each Participant an amount
equal to the Final Award so determined multiplied by a fraction, the numerator
of which is the number of the Participant’s months of participation during the
Performance Period through the date of Change of Control (rounded up to the
nearest whole month), and the denominator of which is twelve.

8.04 Termination of Employment Prior to Change in Control or Following Certain
Changes in Control. Notwithstanding any provision of the Plan to the contrary
(other than the last sentence of this Section 8.04), a Participant shall be
entitled to receive the payment described in Section 8.03 for a Performance
Period if (i) such Participant’s employment is terminated by Baker Hughes or an
Affiliate during the Performance Period without Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at the request or direction of a Person who has entered into an agreement
with Baker Hughes or an Affiliate the consummation of which would constitute a
Change in Control, (ii) such Participant resigns during the Performance Period
for Good Reason prior to a Change in Control (whether or not a Change in Control
ever occurs) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of the Person described in clause (i), or (iii) such
Participant’s employment is terminated by Baker Hughes or an Affiliate during
the Performance Period without Cause or by the Participant for Good Reason and
such termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs). Notwithstanding the foregoing, if a
Participant has an individual change of control agreement with the Company, he
shall be entitled to receive no payments pursuant to this Section 8.04 unless a
Change in Control actually occurs during the Performance Period.

8.05 Payment of Expected Value Awards and Tax-Gross Up for Delayed Payment. If a
Participant is entitled to a Final Award payment pursuant to Section 8.03, the
Company shall pay the Participant such Final Award within five days following
the date of the Change in Control. If a Participant is entitled to a Final Award
payment pursuant to Section 8.04, the Company shall pay the Participant such
Final Award within ten days following the date of the Participant’s termination
of employment. If for any reason the Company fails to timely pay a Participant
the amounts due him pursuant to this Article VIII, the Company shall pay the

 

- 14 -



--------------------------------------------------------------------------------

Participant additional compensation in such amount as is necessary to put the
Participant in the same federal income tax position he would have been in had
the payment not been subject to Section 409A. Such additional compensation shall
be paid to the Participant at the same time as the delinquent Final Award
payment is paid to the Participant but in any event no later than the last day
of the Participant’s taxable year following the taxable year in which the
Participant remits his federal income taxes to the Internal Revenue Service with
respect to the Final Award.

8.06 Forfeiture Restrictions. Notwithstanding any other provision of the Plan,
upon the occurrence of a Change in Control during a Performance Period or upon a
Participant’s termination of employment during a Performance Period in a
circumstance described in Section 8.04, the amount of the Participant’s Final
Award for the Performance Period, calculated in accordance with Section 8.03,
shall not be forfeited, and any amounts then credited to the Participant’s
Accounts shall not be forfeited.

ARTICLE IX

ADMINISTRATION OF THE PLAN

9.01 Resignation and Removal. The members of a Committee serving as Plan
Administrator shall serve at the pleasure of the Board; they may be officers,
directors, or employees or any other individuals. At any time during his term of
office, any member of a Committee or any individual serving as Plan
Administrator may resign by giving written notice to the Board, such resignation
to become effective upon the appointment of a substitute or, if earlier, the
lapse of thirty days after such notice is given as herein provided. At any time
during its term of office, and for any reason, any member of a Committee or any
individual serving as Plan Administrator may be removed by the Board.

9.02 Records and Procedures. The Plan Administrator shall keep appropriate
records of its proceedings and the administration of the Plan and shall make
available for examination during business hours to any Participant, former
Participant or the beneficiary of any Participant or former Participant such
records as pertain to that individual’s interest in the Plan. If a Committee is
performing duties as the Plan Administrator, the Committee shall designate the
individual or individuals who shall be authorized to sign for the Plan
Administrator and, upon such designation, the signature of such individual or
individuals shall bind the Plan Administrator.

9.03 Self-Interest of Plan Administrator. Neither the members of a Committee nor
any individual Plan Administrator shall have any right to vote or decide upon
any matter relating solely to himself under the Plan or to vote in any case in
which his individual right to claim any benefit under the Plan is particularly
involved. In any case in which any Committee member or individual Plan
Administrator is so disqualified to act, the other members of the Committee
shall decide the matter in which the Committee member or individual Plan
Administrator is disqualified.

9.04 Compensation and Bonding. Neither the members of a Committee nor any
individual Plan Administrator shall receive compensation with respect to their
services on the Committee or as Plan Administrator. To the extent permitted by
applicable law, neither the members of a Committee nor any individual Plan
Administrator shall furnish bond or security for the performance of their duties
hereunder.

 

- 15 -



--------------------------------------------------------------------------------

9.05 Plan Administrator Powers and Duties. The Plan Administrator shall
supervise the administration and enforcement of the Plan according to the terms
and provisions hereof and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the right, power, and
authority:

(a) to make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Plan Administrator;

(b) to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;

(c) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

(d) to employ and compensate such accountants, attorneys, investment advisors,
and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Plan;

(e) to determine in its discretion all questions relating to eligibility;

(f) to determine whether and when a Participant has incurred a Separation From
Service, and the reason for such termination; and

(g) to make a determination in its discretion as to the right of any individual
to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder.

9.06 Reliance on Documents, Instruments, etc. The Plan Administrator may rely on
any certificate, statement or other representation made on behalf of the Company
or any Participant, which the Plan Administrator in good faith believes to be
genuine, and on any certificate, statement, report or other representation made
to it by any agent or any attorney, accountant or other expert retained by it or
Baker Hughes in connection with the operation and administration of the Plan.

9.07 Claims Review Procedures; Claims Appeals Procedures.

(a) Claims Review Procedures. When a benefit is due, the Participant, or the
person entitled to benefits under the Plan, should submit a claim to the office
designated by the Plan Administrator to receive claims. Under normal
circumstances, the Plan Administrator will make a final decision as to a claim
within 90 days after receipt of the claim. If the Plan Administrator notifies
the claimant in writing during the initial 90-day period, it may extend the
period up to 180 days after the initial receipt of the claim. The

 

- 16 -



--------------------------------------------------------------------------------

written notice must contain the circumstances necessitating the extension and
the anticipated date for the final decision. If a claim is denied during the
claims period, the Plan Administrator must notify the claimant in writing, and
the written notice must set forth in a manner calculated to be understood by the
claimant:

(1) the specific reason or reasons for the denial;

(2) specific reference to the Plan provisions on which the denial is based; and

(3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.

(b) Claims Appeals Procedures. For purposes of this Section 9.07 the Participant
or the person entitled to benefits under the Plan is referred to as the
“claimant.” If a claimant’s claim made pursuant to Section 9.07(a) is denied and
he wants a review, he must apply to the Plan Administrator in writing. That
application can include any arguments, written comments, documents, records, and
other information relating to the claim for benefits. In addition, the claimant
is entitled to receive on request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations. The Plan Administrator must take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination. The claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The Plan
Administrator can schedule any meeting with the claimant or his representative
that it finds necessary or appropriate to complete its review.

The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the Plan
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Plan Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Plan Administrator must be in
writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits. If a decision is not given to the claimant within
the review period, the claim is treated as if it were denied on the last day of
the review period.

 

- 17 -



--------------------------------------------------------------------------------

Within 60 days of receipt by a claimant of a notice denying a claim under the
preceding paragraph, the claimant or his or her duly authorized representative
may request in writing a full and fair review of the claim by the Plan
Administrator. The Plan Administrator may extend the 60-day period where the
nature of the benefit involved or other attendant circumstances make such
extension appropriate. In connection with such review, the claimant or his or
her duly authorized representative may review pertinent documents and may submit
issues and comments in writing. The Plan Administrator shall make a decision
promptly, and not later than 60 days after the Plan’s receipt of a request for
review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of a
request for review. The decision on review shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.

9.08 Company to Supply Information. The Company shall supply full and timely
information to the Plan Administrator, including, but not limited to,
information relating to each Participant’s base salary, age, Retirement, death,
or other cause of Separation From Service and such other pertinent facts as the
Plan Administrator may require. When making a determination in connection with
the Plan, the Plan Administrator shall be entitled to rely upon the aforesaid
information furnished by the Company.

9.09 Indemnity. To the extent permitted by applicable law, Baker Hughes shall
indemnify and save harmless the Board, each member of the Committee, each
delegate of the Committee or the Board and the Plan Administrator against any
and all expenses, liabilities and claims (including legal fees incurred to
investigate or defend against such liabilities and claims) arising out of their
discharge in good faith of responsibilities under or incident to the Plan.
Expenses and liabilities arising out of willful misconduct shall not be covered
under this indemnity. This indemnity shall not preclude such further indemnities
as may be available under insurance purchased by Baker Hughes or provided by
Baker Hughes under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise, as such indemnities are permitted under applicable law.

ARTICLE X

PARTICIPATION IN THE PLAN BY AFFILIATES

10.01 Adoption Procedure.

(a) Except to the extent that an Affiliate specifically determines otherwise by
appropriate action of its board of directors or noncorporate counterpart, as
evidenced by a written instrument executed by an authorized officer of such
entity (approved by the board of directors or noncorporate counterpart of the
Affiliate), each Affiliate shall participate in the Plan and shall be bound by
all the terms, conditions and limitations of the Plan. The Plan Administrator
and the Affiliate may agree to incorporate specific provisions relating to the
operation of the Plan that apply to the Affiliate.

 

- 18 -



--------------------------------------------------------------------------------

(b) The provisions of the Plan may be modified so as to increase the obligations
of an adopting Affiliate only with the consent of such Affiliate, which consent
shall be conclusively presumed to have been given by such Affiliate unless the
Affiliate gives Baker Hughes written notice of its rejection of the amendment
within 30 days after the adoption of the amendment.

(c) The provisions of the Plan shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for Baker Hughes and its employees, except that the power to appoint or
otherwise affect the Plan Administrator and the power to amend or terminate the
Plan shall be exercised by Baker Hughes. The Plan Administrator shall act as the
agent for each Affiliate that adopts the Plan for all purposes of administration
thereof.

(d) Any Affiliate may, by appropriate action of its board of directors or
noncorporate counterpart, terminate its participation in the Plan. Moreover, the
Plan Administrator may, in its discretion, terminate an Affiliate’s
participation in the Plan at any time.

(e) The Plan will terminate with respect to any Affiliate if the Affiliate
ceases to be an Affiliate or revokes its adoption of the Plan by resolution of
its board of directors or noncorporate counterpart evidenced by a written
instrument executed by an authorized officer of the Affiliate. If the Plan
terminates with respect to any Affiliate, the employees of that Affiliate will
no longer be eligible to be Participants in the Plan.

(f) The Plan as maintained by the Affiliates shall constitute a single plan
rather than a separate plan of each Affiliate.

10.02 No Joint Venture Implied. The document which evidences the adoption of the
Plan by an Affiliate shall become a part of the Plan. However, neither the
adoption of the Plan by an Affiliate nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relation between it
and any other Affiliate.

ARTICLE XI

MISCELLANEOUS

11.01 Plan Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any individual or
to be consideration for the employment of any individual. Nothing herein
contained shall be deemed to (a) give any individual the right to be retained in
the employ of the Company, (b) restrict the right of the Company to discharge
any individual at any time, (c) give the Company the right to require any
individual to remain in the employ of the Company, or (d) restrict any
individual’s right to terminate his employment at any time.

 

- 19 -



--------------------------------------------------------------------------------

11.02 Funding. Plan benefits are a contractual obligation of the Company which
shall be paid out of the Company’s general assets. The Plan is unfunded and
Participants are merely unsecured creditors of the Company with respect to their
benefits under the Plan.

11.03 Alienation of Interest Forbidden. The interest of a Participant, former
Participant or his beneficiary or beneficiaries hereunder may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any individual to whom such benefits or
funds are payable, nor shall they be an asset in bankruptcy or subject to
garnishment, attachment or other legal or equitable proceedings. The provisions
of this Section 11.03 shall not apply to a Domestic Relations Order.

11.04 Withholding. All credits to a Participant’s or former Participant’s
Accounts and payments provided for hereunder shall be subject to applicable
withholding and other deductions as shall be required of the Company under any
applicable local, state or federal law.

11.05 Amendment and Termination. The Board, may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the Plan
on behalf of any Company; provided, however, that no amendment may be made that
would impair the rights of a Participant or former Participant with respect to
amounts already credited to his Accounts. The Board may terminate the Plan at
any time. If the Plan is terminated, the amounts credited to a Participant’s or
former Participant’s Account shall be paid to such Participant, or former
Participant, or his designated beneficiary at the time(s) specified in Articles
V, VII and VIII, as applicable.

11.06 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

11.07 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, the Company’s employment of the
Participant, or former Participant, and the termination of that employment,
shall be resolved by arbitration in accordance with the Employee Benefit Plan
Claims Arbitration Rules of the American Arbitration Association (the “AAA”)
then in effect. No arbitration proceeding relating to the Plan may be initiated
by either the Company or the Participant, or former Participant, unless the
claims review and appeals procedures specified in Section 9.07 have been
exhausted. Within ten business days of the initiation of an arbitration
hereunder, the Company and the Participant, or former Participant, will each
separately designate an arbitrator, and within 20 business days of selection,
the appointed arbitrators will appoint a neutral arbitrator from the panel of
AAA National Panel of Employee Benefit Plan Claims Arbitrators. The arbitrators
shall issue their written decision (including a statement of finding of

 

- 20 -



--------------------------------------------------------------------------------

facts) within 30 days from the date of the close of the arbitration hearing. The
decision of the arbitrators selected hereunder will be final and binding on both
parties. This arbitration provision is expressly made pursuant to and shall be
governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement
or successor statute). Pursuant to Section 9 of the Federal Arbitration Act, the
Company and any Participant agrees that any judgment of the United States
District Court for the District in which the headquarters of Baker Hughes is
located at the time of initiation of an arbitration hereunder shall be entered
upon the award made pursuant to the arbitration. Nothing in this Section 11.07
shall be construed to, in any way, limit the scope and effect of Article IX. In
any arbitration proceeding full effect shall be given to the rights, powers, and
authorities of the Plan Administrator under Article IX.

11.08 Compliance With Section 409A. To the extent applicable, the Plan shall be
operated in compliance with Section 409A and the provisions of the Plan shall be
interpreted by the Plan Administrator in a manner that is consistent with this
intention.

11.09 Governing Law. All provisions of the Plan shall be construed in accordance
with the laws of Texas, except to the extent preempted by applicable law and
except to the extent that the conflicts of laws provisions of the State of Texas
would require the application of the relevant law of another jurisdiction, in
which event the relevant law of the State of Texas will nonetheless apply, with
venue for litigation being in Houston, Texas.

11.10 Recoupment in Certain Situations. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under applicable securities laws, the
Participant who is then a current or former executive officer of the Company
shall forfeit and must repay to the Company any compensation awarded under the
Plan for Performance Periods commencing on or after January 1, 2014, to the
extent specified in any of the Company’s compensation recoupment policies
established or amended (now or in the future) in compliance with the rules and
standards of the Securities and Exchange Commission Committee under or in
connection with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. Further, if the Company is required to prepare an accounting
restatement due in whole or in part to the Participant’s misconduct, the current
or former Participant shall forfeit and must repay to the Company any
compensation awarded under the Plan for Performance Periods commencing on or
after January 1, 2014, to the extent required by the Board in accordance with
the terms of the Company’s compensation recoupment policy as in effect on
January 23, 2014.

 

- 21 -